STATE OF VERMONT

                                ENVIRONMENTAL COURT

                                                           }
In re: Application of Robert and Amy Scharges,             }  
        d/b/a Vermont Canoe, LLC.                          }  Docket No. 194‐9‐05 Vtec
        (Appeal of Morris)                                 }
                                                           }

  Decision and Order on Cross‐Motions for Partial Summary Judgment or to Dismiss

       Appellant  Robin  Morris  appealed  from  a  decision  of  the  Zoning  Board  of

Adjustment (ZBA) of the Town of Waitsfield, granting Appellee‐Applicants Robert and

Marie Scharges’ application to amend their conditional use approval.  Appellee‐Applicants

also  filed  a  cross‐appeal.  Appellant  Robin  Morris  appeared  and  represents  himself;

Appellee‐Applicants are represented by James A. Caffry, Esq.; the Town is represented by

Joseph S. McLean, Esq.  Interested Person Brian Fleisher appeared and represents himself,

but did not participate in the briefing of the present motions.

       Appellant  moved  for  summary  judgment  on  the  portion  of  Question  1  of

Appellant’s  Statement  of  Questions  that  addresses  whether  the  application  was  an

impermissible successive application.  Appellee‐Applicants moved to dismiss Question 2

of Appellant’s Statement of Questions and for summary judgment or to dismiss Question

3 of Appellants’ Statement of Questions.



       The following facts are undisputed unless otherwise noted.  Appellee‐Applicants

own a 3.3‐acre parcel of land located at 5639 Main Street (Route 100) in the Irasville Village

zoning district, on which they maintain their residence and on which they conduct their

business  in  a  separate  2,250‐square‐foot  barn  on  the  property,  which  qualifies  as  an

“historic barn” under the Zoning Bylaws.  Appellant, through 1840 Starch House, LLC,


                                               1
owns  the  adjacent  1.2‐acre  property,  which  contains  a  building  in  which  Mad  River

Massage, a commercial use, is located.  Appellee‐Applicants’ and Appellant’s properties

share a common driveway, which also provides access to a nearby commercial complex

known as “Fiddlers’ Green,” including at least a dental office and a car wash.

       Beginning in 2000, Appellee‐Applicants operated a retail sales and repair service

business at the property known as Vermont Pack and Paddle.   It sold and repaired paddle

sports products produced elsewhere in Waitsfield, and provided canoe guiding services

and ski tuning services.  In connection with the retail business, Appellee‐Applicants had

received  site  plan  approval  in  2000  for  operation  of  the  business  on  their  property,

including outdoor storage racks for the display of canoes and kayaks at the rear of the

building. 

       After  their  Waitsfield  supplier  relocated  to  another  state,  in  January  of  2004

Appellee‐Applicants formed Vermont Canoe, LLC.  In April of 2004, Appellee‐Applicants

applied to add canoe fabrication, under the  “light industry” use category, to the existing

mixed  use  of  retail  and  residential  uses  on  their  property.    They  proposed  to  add  the

construction of up to seven canoes per month in the basement of the barn, using the same

types of materials as they were already using to conduct their repair services, and using the

same air filtration system installed for the repair services.

       On  January  3,  2005,  the  ZBA  granted  conditional  use  approval  to  Appellee‐

Applicants to produce up to seven canoes a month as a “light industry” use, entirely within

the  basement  of  the  barn,  while  Vermont  Pack  and  Paddle’s  retail  operations  were  to

continue on the barn’s main floor.  In connection with the January 2005 approval, the ZBA

made a finding that at that time Appellee‐Applicants “propose[d] to construct not more

than seven canoes per month on the property,” and that they “intend[ed] to move their

construction operations to a larger facility off‐site” at “such time as there becomes a market

demand for the production of more than seven canoes per month.”

                                                 2
       In the January 2005 approval, the ZBA imposed a specific condition that Appellee‐

Applicants must meet the odor‐control section of the Zoning Bylaws (§5.3(D)(8)), that is,

that they “shall not discharge any noticeable odors which are offensive and uncharacteristic

of the area, or which will result in an undue adverse impact on the use of any public or

private property or facility.”  In the January 2005 approval, the newly‐constructed canoes,

once  finished,  were  specifically  allowed  to  be  displayed  for  retail  sales  outside  on  the

existing permitted racks.  The ZBA analyzed whether canoe fabrication fell within the use

category  of  “light  industry”  and  concluded  that  it  did.    No  party  appealed  the  ZBA’s

issuance  of  conditional  use  approval,  and  it  cannot  now  be  challenged,  directly  or

indirectly.  24 V.S.A. §4472.  Thus, as of the issuance of the January 2005 approval, the

property was approved as a mixed use consisting of a single‐family dwelling, and, in a

separate historic barn, 1,800 square feet of retail use, 750 square feet of light industry (canoe

fabrication) use, and 100 square feet of accessory office space.

       Proposed revisions to the Zoning Bylaws, submitted by the Planning Commission

to the Selectboard in December of 2004, were scheduled for public hearing on March 28,

2005.  These revisions included a proposed addition to the definition of the use category

of “light industry” to add the phrase “and are conducted at a scale and intensity that is

characteristic  of  other  uses  allowed  within  the  district  in  which  the  light  industry  is

located.”  However, as adopted by the Selectboard on May 2, 2005, the new Zoning Bylaws

did not contain the proposed change in the language of the definition of “light industry,”

leaving the term defined as  “the manufacturing, compounding, processing, packaging,

assembly  and/or  treatment  of  finished  or  semi‐finished  products  from  previously

manufactured  materials,  which  activities  are  conducted  wholly  within  an  enclosed

building.”  Zoning Bylaws  §7.02.

       Appellee‐Applicants then filed the application that is at issue before the Court on

May 2, 2005, and it was considered under the definition of “light industry” without the

                                                 3
proposed added phrase that had been voted down.  Appellee‐Applicants applied to amend

the condition of their January 2005 conditional use approval that limited canoe fabrication

to seven canoes per month.  Because they were closing their retail business, an additional

1,800 square feet of space became available in the barn, which they proposed to use for

canoe fabrication.  As considered by the ZBA, the application requested approval of the

fabrication of eighty canoes per month within the barn. 

       After hearings in May, June, and July, the ZBA approved Applicants’ conditional

use  amendment  application  in  August  of  2005,  imposing  conditions  that  included

prohibiting retail or showroom activities related to the canoe production use (with the

exception of minor ski tuning and canoe repair services); prohibiting additional outdoor

storage of canoes beyond the six existing approved racks; requiring all canoe fabrication

to  be  conducted  wholly  within  the  barn;  requiring  safe  storage  of  all  flammable  or

otherwise hazardous materials; requiring a specified air emissions ventilation and filter

system to be installed and maintained regularly; requiring an air exhaust dispersion stack

to be installed; and limiting Applicants’ canoe production to eighty canoes per month,

using no more than six employees on site at any time, restricted to weekday hours from

8:00 a.m. to 6:00 p.m.

       Appellee‐Applicants’ cross‐appeal seeks clarification or amendment of the August

2005 decision to allow them to conduct two types of activities on the premises: first, that

the prohibition of retail use of the barn does not limit their ability to continue existing

canoe guiding services and rental business for canoes, kayaks, fly‐fishing equipment, and

snowshoes, without any customer entry into the barn; and, second, that they retain the

ability to make direct retail sales of the new canoes and kayaks made on the premises, also

without any customer entry into the barn.



 

                                              4
Question 1 of Appellant’s Statement of Questions

       Question  1  of  Appellant’s  Statement  of  Questions  in  part  raises  the  merits  of

whether the May 2005 application should be approved, and in part questions “whether

there has been a change in circumstances justifying the amendment, sufficient to override

the principles of 24 V.S.A. §4472 (exclusivity of remedy) and overturning the official finality

of the January 2005 permit.”  

       Appellant has moved for summary judgment on the latter issue.  Appellant argues

that Applicants cannot apply to amend their conditional use approval to expand the canoe

fabrication use to produce eighty canoes a month, because the January 2005 conditional use

approval was conditioned on production of only seven canoes per month.

       In the application resulting in the January 2005 conditional use approval, Appellee‐

Applicant proposed mixed use of their property for a residence in their house, a retail

operation in 1,800 square feet of their barn, and a light industry use, proposing to produce

seven canoes a month in the 750‐square‐foot barn basement.  That was all that was granted,

so  that  the  production of  any  larger number  of  canoes would  have at least  required  a

permit amendment.

       If Appellee‐Applicants were now applying to keep the retail operation as approved,

and to increase the number of canoes produced in the barn, we would examine whether

the proposal was sufficiently different from the prior application to warrant a successive

application.1    24  V.S.A.  §4470(a).    However,  the  fact  that  Appellee‐Applicants  are  also

proposing to eliminate the retail use of the remainder of the barn is a changed circumstance

sufficient in itself to allow them to file the new application.  We note that the fact that they

are entitled to make the application does not resolve whether it should be approved or



       1
         See, e.g., In re Appeal of Hildebrand, Docket No. 228‐12‐04 Vtec (Vt. Envtl. Ct., Oct.
13, 2005).

                                                5
disapproved on the merits of this de novo appeal, that is, whether the fabrication of up to

eighty canoes per month instead of seven canoes per month satisfies the conditional use

standards in Zoning Bylaws §§5.3(C) and 5.3(D).  That is what remains for the hearing on

the merits of Question 1 of Appellant’s Statement of Questions.



Question 2 of Appellant’s Statement of Questions

       Question 2 of Appellant’s Statement of Questions raises the question of “whether

the  proposed  use,  to  construct  80  canoes  per  month,  satisfies  the  definition  of  ‘light

industry,’  which  requires  such  uses  to  be  ‘conducted  at  a  scale  and  intensity  that  is

characteristic  of  other  uses  allowed  within  the  district  in  which  the  light  industry  is

located’,” citing an unnumbered section of the Zoning Bylaws.

       The language quoted in this question is language that was proposed to be added to

the  definition  of  the  use  category  “light  industry”  but  was  not  in  fact  adopted.    The

definition  of  “light  industry”  in  effect  at  the  time  of  the  January  2005  approval,  and

remaining  in  effect  as  of  the  May  3,  2005  amendment  application,  only  requires  that

processing of products from previously manufactured materials be “conducted wholly

within an enclosed building.”  Zoning Bylaws, §7.02.

       While 24 V.S.A. §4449(d) requires applications submitted under proposed zoning

bylaws  to  be  considered  under  the  proposed  bylaw  provisions,  that  requirement  only

applies  to  applications  filed  between  the  time  of  the  public  notice  for  the  first  public

hearing  on  the  proposed  bylaw,  and,  if  rejected,  the  time  it  is  voted  down.    After  a

proposed bylaw is rejected, the application is to be reviewed under the existing bylaws.

24 V.S.A. §4449(d).

Therefore, Applicants’ motion to dismiss Appellant’s Question 2 is GRANTED.



Question 3 of the Appellant’s Statement of Questions

                                                  6
       Question 3 of Appellant’s Statement of Questions raises the question of whether the

proposed use “qualifies for conditional use in light of the plan to store canoes outside the

building, where [the definition of the term ‘light industry’] requires light industry to be

‘wholly within an enclosed building.’”

       Unlike  Question  1,  Question  3  does  not  raise  the  issue  of  whether  any  of  the

conditional use standards are met by the current proposal; rather, it only questions whether

the outside storage of the finished canoes removes the proposed canoe fabrication use from

the use category of “light industry.”  Outside storage of finished canoes in the existing

racks was allowed by the January 2005 unappealed conditional use approval.  No proposal

has been made to increase the capacity  for outside storage beyond that of the existing

racks.2  Therefore, even if outside storage of the finished canoes did not fall within the

definition of the “light industry” use category, it would be allowed to continue to the extent

that it was permitted in the January 2005 unappealed conditional use approval.  Therefore,

Appellee‐Applicants’ motion for summary judgment on Question 3 of the Statement of

Questions must be granted.

       In any event, as the ZBA reasoned in its January 2005 decision, the entire process of

producing a canoe takes place wholly within the enclosed building.  The new canoes do not

leave the building until they are completed and ready for sale.  Their storage in the existing

racks, before they are shipped off the premises, does not remove the fabrication process

from the use category of “light industry,” as that term is defined in the Zoning Bylaws

applicable to this proposal.



       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that



       2
           As  the  Court  relied  on  this  undisputed  fact,  we  address  this  issue  by  way  of
Appellee‐Applicants’ motion for summary judgment rather than their motion to dismiss.

                                                 7
Appellant’s  motion  for  summary  judgment  on  Question  1  is  DENIED,  and  summary

judgment on that question is GRANTED in PART to Appellee‐Applicants, as Appellee‐

Applicants are entitled to apply to expand the number of canoes produced per month.

Facts remain in dispute as to whether the application meets the standards for conditional

use approval.  Appellee‐Applicants’ motion to dismiss Appellant’s Question 2 is hereby

GRANTED  as  discussed  above.    Appellee‐Applicants’  motion  to  dismiss  or,  in  the

alternative, for summary judgment on Appellant’s Question 3 is hereby GRANTED as

discussed above. 

       A  telephone  conference  is  scheduled  for  March  8,  2006  (see  enclosed  notice)  to

discuss  whether  mediation  would  be  useful  in  the  resolution  of  what  remains  of  this

appeal, and to discuss the scheduling of a hearing on the merits on the two questions raised

by Appellee‐Applicants’ Statement of Questions and on the remaining issues in Questions

1 and 4 of Appellant’s Statement of Questions.  Please be prepared to discuss the parties’

available dates for that hearing in April, May and June, 2006.


       Done at Berlin, Vermont, this 24th day of February, 2006.




                             _________________________________________________
                                   Merideth Wright 
                                   Environmental Judge




                                               8